
	
		II
		110th CONGRESS
		1st Session
		S. 382
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Ms. Collins (for
			 herself, Mr. Harkin,
			 Mr. Kennedy, Mr. Pryor, Mr.
			 Coleman, Ms. Cantwell,
			 Mr. Durbin, Ms.
			 Mikulski, Mr. Bingaman,
			 Mr. Lautenberg, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Public Health Service Act to
		  establish a State family support grant program to end the practice of parents
		  giving legal custody of their seriously emotionally disturbed children to State
		  agencies for the purpose of obtaining mental health services for those
		  children.
	
	
		1.Short titleThis Act may be cited as the
			 Keeping Families Together
			 Act.
		2.PurposeIt is the purpose of this Act to assist
			 States in eliminating the practice of parents giving custody of their seriously
			 emotionally disturbed children to State agencies for the purpose of securing
			 mental health care for those children.
		3.Family support
			 grantsTitle V of the
			 Public Health Service Act
			 (42 U.S.C.
			 290aa et seq.) is amended—
			(1)by redesignating the second part G
			 (relating to services provided through religious organizations) as part
			 J;
			(2)by redesignating sections 581 through 584
			 of part J (as so redesignated) as sections 596 through 596C, respectively;
			 and
			(3)by adding at the end the following:
				
					KFamily
				support
						597.Family support
				grants
							(a)In
				generalThe Secretary, acting
				through the Administrator and in consultation with the task force established
				under section 597A, is authorized to award competitive grants to States to
				enable such States to establish systems of care to treat and provide services
				to all eligible children and youth. The Secretary shall ensure that the amount
				awarded to each grantee is sufficient to enable the grantee to accomplish the
				purposes of the grant.
							(b)EligibilityTo be eligible for a grant under subsection
				(a) a State shall—
								(1)have laws or policies in effect to ensure
				that children receive appropriate mental health services so that parents do not
				have to relinquish legal custody of such children;
								(2)submit to the Secretary an application from
				the Governor in accordance with subsection (c);
								(3)provide assurances that the State will
				provide matching funds in accordance with subsection (e); and
								(4)meet such other requirements as the
				Secretary determines appropriate.
								(c)Application
								(1)In
				generalAn application
				submitted for a grant under this section shall include—
									(A)a brief description of the system of care
				that the State intends to establish with amounts received under the grant to
				ensure that eligible children and youth and their families receive the
				appropriate individualized mental health treatment and family support services
				necessary to keep such families together;
									(B)a description of the process by which the
				State will formulate a State plan that meets the requirements of paragraph (2),
				including participants, timelines, and any previous or ongoing efforts related
				to the establishment of a statewide system;
									(C)an estimate of the number of eligible
				children and youth in the State, and the number of eligible children and youth
				who will be served under the grant;
									(D)a description of existing systems of care
				in the State (including systems funded under section 561) and existing
				interagency collaboration that demonstrates a foundation on which the State can
				build a system of care under a grant under this section;
									(E)a brief description of the manner in which
				services for all eligible children and youth are expected to be funded under
				the system established by the State under the grant;
									(F)a description of children’s mental health
				services capacity in the State and the steps that will be taken, if necessary,
				to ensure that adequate capacity exists to implement the proposed system of
				care;
									(G)a description of the source of the State
				matching funds; and
									(H)other information as required by the
				Secretary.
									(2)State
				planPrior to receiving funds
				under the grant for the second grant year, a State shall submit to the
				Secretary and the Secretary shall approve, a State plan that—
									(A)is developed through a collaborative
				process that includes the required State partners as represented by senior
				officials with policymaking authority, the required private partners, and other
				entities that the governor of the State determines appropriate;
									(B)contains a description and assessment of
				the effectiveness of the laws or policies that the State has in effect to
				ensure that children receive appropriate mental health services and that
				parents do not have to relinquish legal custody of such children in order to
				obtain such services;
									(C)contains a description of the services to
				be provided to eligible children and youth and the sources of such services,
				including the extent to which the State will build upon existing systems of
				care within the State;
									(D)contains a description of the procedures to
				be implemented for the early identification, assessment, and referral, by
				health care providers, mental health agencies, other child-serving entities,
				child welfare, corrections, and juvenile justice systems, of all eligible
				children and youth for appropriate care and for coordinating services among
				child welfare, juvenile justice, and child mental health agencies, including
				co-location of services as appropriate;
									(E)describes any legislative changes that are
				required to implement the State plan;
									(F)describes how the State screens children
				and youth entering the juvenile justice and child welfare systems for mental
				health problems, including the State’s mental health screening procedures as
				part of the early and periodic screening, diagnostic, and treatment services
				described in section 1905(r) of the Social
				Security Act that are provided under the medicaid programs;
									(G)contains a description of the plan of the
				State for ensuring that there will be adequate capacity to serve all eligible
				children;
									(H)contains a description of the plan of the
				State for financing the system of care developed under the grant,
				including—
										(i)the manner in which the State will
				use—
											(I)contributions from State agencies;
											(II)State eligibility options or waivers
				authorized with respect to the State medicaid program such as those authorized
				under sections 1902(e)(3) and 1915(c) of the Social Security Act;
											(III)the State Children’s Health Insurance
				Program under title XXI of the Social Security
				Act (including an assurance that grant funds will not be used as a
				State match under the medicaid or SCHIP programs); and
											(IV)other public health insurance mechanisms;
				and
											(ii)how Federal grant dollars will be used to
				enable the State to achieve a sustainable system of care to serve all eligible
				children and youth;
										(I)contains a description of how the State
				will, with respect to providing mental health treatment and services to
				eligible children and youth, provide outreach services to families of such
				children and youth, provide for public educational activities, and involve
				families of such children and youth in such treatment and services; and
									(J)establishes a method for tracking and
				reporting the number of children and youth entering child welfare and juvenile
				justice systems with significant mental health problems.
									(3)PriorityIn awarding grants under this section, the
				Secretary shall give priority to States—
									(A)that have a history of developing and
				supporting local or statewide systems care and of successful interagency
				collaboration;
									(B)that have taken steps to broaden access to
				community-based services for children with serious emotional
				disturbances;
									(C)that have provided reasonable estimates of
				the numbers of eligible children and youth;
									(D)that have sufficient mental health service
				capacity or specific plans for sufficiently increasing mental health services
				capacity to successfully implement the proposed system of care;
									(E)in which the governor’s office will play a
				leading role in the formulation of the State plan required under paragraph (2);
				and
									(F)that will involve State juvenile and family
				court judges in the planning and oversight of the system of care.
									(d)Use of
				fundsA State shall use
				amounts received under a grant under this section to—
								(1)establish State- and local-level
				infrastructure to allow for interagency cooperation and cross system financing
				to—
									(A)support the purchase and delivery of a
				comprehensive array of community-based mental health and family support
				services to all eligible children and youth and their families;
									(B)decrease categorical funding structures and
				eliminate inter-agency fragmentation of services; and
									(C)increase the capacity of the State and
				local agencies to share, among and between such respective agencies, public
				resources and improve parental access to services for children with mental
				health needs to eliminate the need to relinquish custody of their children in
				order for such children to receive treatment for such needs;
									(2)expand public health insurance programs to
				cover a comprehensive array of community-based mental health and family support
				services for eligible children and youth and their families that will be
				sustainable after the grant has expired;
								(3)deliver mental health care and family
				support services to eligible children and youth and their families as part of a
				transition to a sustainable system of care for such children and youth;
								(4)provide outreach and public education
				concerning programs and activities funded under this section;
								(5)provide training and professional
				development for personnel who work with eligible children and youth as required
				to successfully implement the State plan; and
								(6)carry out other administrative activities
				related to the programs and activities carried out under the grant, including
				the development and maintenance of data systems.
								(e)Matching
				funds
								(1)In
				generalA State that receives
				a grant under this section shall, with respect to the costs to be incurred by
				the State in carrying out the purpose for which the grant is awarded, make
				available non-Federal contributions toward such costs in an amount that—
									(A)for the third fiscal year for which the
				entity receives payments from a grant under such subsection, is not less than
				$1 for each $2 of Federal funds provided in the grant;
									(B)for the fourth such fiscal year, is not
				less than $1 for each $1 of Federal funds provided in the grant; and
									(C)for the fifth and sixth such fiscal years,
				is not less than $2 for each $1 of Federal funds provided in the grant.
									(2)Determination
				of amount contributedNon-Federal contributions required in
				paragraph (1) may be in cash or in kind, fairly evaluated, including plant,
				equipment, or services. Amounts provided by the Federal Government, or services
				assisted or subsidized to any significant extent by the Federal Government, may
				not be included in determining the amount of such non-Federal
				contributions.
								(3)Accounting
				requiredWith respect to a
				State that complies with the requirement of paragraph (2) through the provision
				of in-kind contributions, such State shall provide the Secretary with an
				accounting that describes the value of such in-kind contributions.
								(f)Limitation on
				use for administrative costsNot more than 5 percent of the amount that
				a State receives under a grant under this section shall be used for
				administrative costs.
							(g)PaymentsGrants under this section shall be payable
				over a 6-year period.
							(h)Reporting
				requirements
								(1)In
				generalSecretary, acting
				through the Administrator and in consultation with the task force established
				under section 597A, shall require States to report information that is
				appropriate to permit an assessment to be made of the success of States in the
				implementation of programs under this section. Such information shall, at a
				minimum, include—
									(A)the number of eligible children and youth
				in foster care;
									(B)the number of eligible children and youth
				in residential treatment centers;
									(C)appropriate information concerning the
				participation and academic progress of eligible children and youth in
				school;
									(D)measures of the contacts of eligible
				children and youth with juvenile justice systems;
									(E)measures of the clinical improvement of
				eligible children and youth; and
									(F)information concerning the level of
				satisfaction of eligible children and youth and their families with services
				received.
									(2)Annual report
				by StatesBeginning with the
				second fiscal year in which a State receives funding under a grant under this
				section, the State shall annually report to the Secretary on the success of the
				programs and activities carried out by the State under the grant. Such reports
				shall include the information specified in paragraph (1) and other information
				required by the Secretary.
								(3)Reports by the
				Secretary
									(A)In
				generalNot later than 3
				years after the date of enactment of this part, the Secretary shall submit to
				Congress a report on the success of States in using grants under this section
				to eliminate children and youth custody relinquishment solely to obtain mental
				health care. Such report shall include recommendations to strengthen the
				program under this section.
									(B)Final
				reportNot later than 6 years
				after the date of enactment of this part, the Secretary shall submit to
				Congress a final report on the success of States in using grants under this
				section to eliminate children and youth custody relinquishment solely to obtain
				mental health care.
									(i)Technical
				assistanceThe Secretary, in
				consultation with the task force established under section 597A, may provide
				technical assistance to States in carrying out programs and activities under
				this section. The Secretary shall use not more than 20 percent of the amount
				appropriate for each fiscal year, not to exceed $5,000,000 in any such fiscal
				year, to carry out this subsection and shall coordinate technical assistance
				under this section with other technical assistance programs as
				appropriate.
							(j)DefinitionsIn this section:
								(1)Eligible
				children and youthThe term
				eligible children and youth means children and youth under the age
				of 21 years who are in the custody of the State for the purpose of receiving
				mental health services or at-risk of entering into the custody of the State for
				the purpose of receiving mental health services.
								(2)Family support
				servicesThe term
				family support services means individualized services that are
				designed with input from the family and provided to eligible children and youth
				and their families to promote the mental health of an eligible child or youth,
				to strengthen the ability of family members to care for an eligible child or
				youth, or to enable an eligible child or youth to take advantage of other
				treatment and family support services.
								(3)Required
				private partnersThe term
				required private partners includes—
									(A)representatives of families of seriously
				emotionally disturbed children;
									(B)representatives of mental health care
				providers;
									(C)representatives of private health insurers;
				and
									(D)representatives of hospitals and
				residential care facilities.
									(4)Required State
				partnersThe term
				required State partners with respect to a State includes—
									(A)the State agency responsible for children’s
				mental health;
									(B)the State child welfare agency;
									(C)the State juvenile justice agency;
									(D)the State Medicaid agency;
									(E)the State education agency;
									(F)the State substance abuse agency;
									(G)the State bureau of insurance; and
									(H)the office of the Governor of the
				State.
									(5)StateThe term State includes, in
				addition to the several States, the District of Columbia, the Commonwealth of
				Puerto Rico, the Commonwealth of the Northern Mariana Islands, the Virgin
				Islands, Guam, American Samoa, the Trust Territory of the Pacific Islands, and
				Indian tribes.
								(k)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section, $8,500,000 for fiscal
				year 2008, $11,500,000 for fiscal year 2009, and $20,000,000 for each of fiscal
				years 2010 through 2013.
							597A.Task force
							(a)EstablishmentThe Administrator, in conjunction with the
				Director of the Office of Juvenile Justice and Delinquency Prevention, the
				Administrator of the Administration for Children and Families, the
				Administrator of the Centers for Medicare & Medicaid Services, and the
				Assistant Secretary of Education for Special Education, shall establish and
				staff a task force to examine problems of mental health in the child welfare
				and juvenile justice systems and issues with respect to access by children and
				youth to mental health services, and the role of their agencies in promoting
				access by children and youth to mental health services.
							(b)DutiesThe task force established under subsection
				(a) shall—
								(1)work with mental health and child
				advocates, representatives of families of eligible children and youth, and
				representatives of State systems of care to make recommendations to Congress
				concerning strategies to improve the delivery of mental health services,
				including prevention services, to children and youth with serious emotional
				disturbances, including those who are at risk of dropping out of school or at
				risk of coming in contact with child welfare and juvenile justice
				systems;
								(2)work with mental health and child
				advocates, representatives of families of eligible children and youth, and
				representatives of State systems of care to develop improved reporting
				requirements for States concerning the number of children and youth entering
				child welfare and juvenile justice systems solely to access mental health
				services;
								(3)in consultation with States and appropriate
				stakeholders, create standard definitions for the categories of data to be
				collected on such children and youth;
								(4)foster interagency cooperation to eliminate
				the practice of custody relinquishment;
								(5)provide advice to the Administrator in
				implementation of the family support grant programs under section 597;
								(6)coordinate and deliver technical assistance
				to States and State agencies to help implement programs under such grant
				program;
								(7)make recommendations to break down barriers
				to coordination in existing Federal programs and to allow for more effective
				integration across agencies and programs; and
								(8)provide a biannual report to Congress on
				its recommendations and its progress in carrying out its duties, ending the
				practice of parents relinquishing legal custody of their children with serious
				emotional disturbances in order to obtain mental health services, and improving
				the delivery of mental health services to children with serious emotional
				disturbances.
								(c)Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this section, $1,000,000 for each of
				fiscal years 2008 through 2013. Of the amount appropriate for each fiscal year
				under this subsection, 60 percent of such amount shall be made available to the
				Secretary, 20 percent of such amount shall be made available to the Attorney
				General, and 20 percent of such amount shall be made available to the Secretary
				of
				Education.
							.
			
